United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF THE ARMY, ARKANSAS
NATIONAL GUARD, CAMP ROBINSON,
North Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0207
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2020 appellant, through counsel, filed a timely appeal from a
November 2, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the November 2, 2020 decision, appellant submitted additional evidence to OWCP
and on appeal to the Board. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is
limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is
precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of his
claim to include additional conditions as causally related to the accepted March 30, 2005
employment injury.
FACTUAL HISTORY
This case has previously been before the Board on a different issue.4 The facts and
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference. The relevant facts are as follows.
On March 31, 2005 appellant, then a 37-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on March 30, 2005 he sustained a lumbar sprain/strain due to lifting
sand bags off a pallet while in the performance of duty. OWCP initially accepted that he sustained
a lumbar sprain/strain and later expanded the acceptance of his claim to include displacement of
lumbar intervertebral discs at L4-5 and L5-S1 without myelopathy, other complications due to
other internal orthopedic device, implant and graft and disorders of the left sacrum. Appellant
stopped work for various periods, commencing March 30, 2005, and OWCP paid appellant wageloss compensation for periods of disability from work.
OWCP authorized the performance on December 9, 2005 of lumbar laminectomy and
fusion surgery at L4-5 and L5-S1.
On February 11, 2008 appellant underwent additional OWCP-authorized surgery at L4-5
and L5-S1, including re-exploration of lumbar fusion with removal of pedicle screws at L4 and
L5.
On March 19, 2008 OWCP expanded the acceptance of the claim to include complications
due to internal orthopedic device, implant, and graft.
After developing the medical evidence, OWCP expanded the acceptance of appellant’s
claim on November 16, 2010 to include disorder of the left side of his sacroiliac joint.
On July 24, 2019 appellant requested that the acceptance of his claim be expanded to
include additional right leg conditions causally related to the accepted March 30, 2005
employment injury. In a July 26, 2019 report, Dr. Kenneth Rosenzweig, a Board-certified
orthopedic surgeon, diagnosed postlaminectomy syndrome with chronic L5 radiculopathy and
pain confirmed by nerve testing involving both the right and left leg; and S1 joint dysfunction as
an adjacent level syndrome from a lumbar spinal fusion status post hardware removal.
On November 8, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a series of questions, for a second opinion examination and evaluation with
Dr. Jason G. Stewart, a Board-certified orthopedic surgeon. It requested that Dr. Stewart evaluate
whether the acceptance of appellant’s claim should be expanded to include additional conditions
causally related to the accepted March 30, 2005 employment injury.

4

Docket No. 12-0645 (issued August 7, 2012).

2

In a December 9, 2019 report, Dr. Stewart discussed appellant’s factual and medical
history and reported the findings of his physical examination. He advised that appellant had no
tenderness over the lumbar region upon palpation, and that range of motion of the lumbar spine
revealed mild discomfort. Dr. Stewart reported that bilateral Faber testing was positive, bilateral
supine straight leg raising testing was positive at 10 degrees, and seated straight leg raising testing
was negative. He diagnosed fusion of the spine and postoperative arthrodesis, and noted that the
herniated nucleus pulposus at L4-5 was resolved by the surgical removal of hardware. Dr. Stewart
opined that there was no objective evidence to support a diagnosis of sacroiliac joint disorder
connected to the March 30, 2005 employment injury. He reported that he was unable to establish
additional diagnoses connected to the March 30, 2005 employment injury, specifically noting that
no right lower extremity pathology was found in connection with that injury.
By decision dated December 31, 2019, OWCP denied appellant’s claim, finding that he
had not met his burden of proof to expand the acceptance of his claim to include additional
conditions as causally related to the accepted March 30, 2005 employment injury. It determined
that the December 9, 2019 opinion of Dr. Stewart carried the weight of the medical evidence.
On January 10, 2020 appellant, through counsel, requested reconsideration of the
December 31, 2019 decision.
Appellant submitted a January 21, 2020 report from Dr. Kevin Collins, an attending Boardcertified orthopedic surgeon, who discussed appellant’s factual and medical history and reported
the findings of his physical examination. Dr. Collins diagnosed herniated nucleus pulposus at L4,
L5, and S1 with radiculopathy, S1 joint dysfunction, and chronic back pain due to trauma. He
opined that appellant’s lifting and handling of heavy sand bags on March 30, 2005, necessitated
lumbar surgery and that appellant now had postlaminectomy syndrome affecting both lower
extremities. Dr. Collins indicated that diagnostic testing confirmed that appellant’s L5
radiculopathy was worse in the right lower extremity than in the left lower extremity.
In August 2020 OWCP determined that there was a conflict in the medical opinion
evidence between Dr. Stewart and Dr. Collins regarding whether the acceptance of appellant’s
claim should be expanded to include additional conditions cau sally related to the accepted
March 30, 2005 employment injury. In order to resolve the conflict, it referred appellant, pursuant
to section 8123(a) of FECA (5 U.S.C. § 8123(a)), to Dr. Michael S. Clarke, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on the matter. OWCP
provided Dr. Clarke with a SOAF and a series of questions.
In a September 8, 2020 report, Dr. Clarke detailed appellant’s factual and medical history
and reported the findings of his physical examination. He discussed appellant’s lumbar surgeries
and diagnostic testing, and noted that appellant presently reported having persistent low back pain
with occasional referral to his lower extremities. Dr. Clarke indicated that, upon examination, the
strength of right-sided dorsiflexion was questionably slightly decreased in comparison to the left
side without confirmation through atrophy. He noted that straight leg testing bilaterally produced
back pain, but no significant radicular pain. Dr. Clarke indicated that appellant’s “back situation
can be described as an exacerbation of the preexisting congenital condition of L5 [-]S1
spondylolisthesis with degenerative disc disease.” He advised that spondylolisthesis, due to pars
interarticularis defects, was a congenital deficit, which could cause instability and subsequent
degenerative disc disease. Dr. Clarke opined that his examination of appellant showed minimal
objective findings and noted, “[n]o significant radiculopathy of the right lower extremity could be
3

demonstrated.” He noted that x-rays demonstrated a herniated degenerative disc at L4-5 and that
a magnetic resonance imaging (MRI) scan showed facet hypertrophy contributing to the abutment
of the bilateral exiting L5 nerves.
By decision dated November 2, 2020, OWCP denied modification of its December 31,
2019 decision. It found that the special weight of the medical evidence regarding appellant’s
expansion claim rested with the opinion of Dr. Clarke, the impartial medical specialist.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury. 5 The medical evidence required to establish causal relationship
between a specific condition, and the employment injury is rationalized medical opinion evidence.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 6
The Board has held that when the medical evidence supports an aggravation or acceleration
of an underlying condition precipitated by working conditions or injuries, such disability is
compensable. 7 However, the normal progression of untreated disease cannot be stated to constitute
“aggravation” of a condition merely because the performance of normal work duties reveals the
underlying condition.8
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall
make an examination.9 For a conflict to arise, the opposing physicians’ opinions must be of
virtually equal weight and rationale. 10 In situations where the case is properly referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist,
if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11

5

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
6

See E.J., Docket No. 09-1481 (issued February 19, 2010).

7

C.H., Docket No. 17-0488 (issued September 12, 2017).

8

Id.

9

5 U.S.C. § 8123(a); see E.L., Docket No. 20-0944 (issued August 30, 2021); R.S., Docket No. 10-1704 (issued
May 13, 2011); S.T., Docket No. 08-1675 (issued May 4, 2009); M.S., 58 ECAB 328 (2007).
10

P.R., Docket No. 18-0022 (issued April 9, 2018).

11

See D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31
ECAB 1010 (1980).

4

In a situation where OWCP secures an opinion from an impartial medical examiner for the
purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental report
from the examiner for the purpose of correcting the defect in the original opinion. 12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP properly determined that there was a conflict in the medical opinion between
Dr. Stewart, an OWCP referral physician, and Dr. Collins, an attending physician, regarding
whether the acceptance of appellant’s claim should be expanded to include additional conditions
causally related to the accepted March 30, 2005 employment injury. In order to resolve the
conflict, it properly referred appellant, pursuant to section 8123(a) of FECA, to Dr. Clarke for an
impartial medical examination and an opinion on the matter.13
In a September 8, 2020 report, Dr. Clarke noted that appellant presently reported having
persistent low back pain with occasional referral to his lower extremities. He indicated that, upon
examination, the strength of right-sided dorsiflexion was questionably slightly decreased in
comparison to the left side without confirmation through atrophy. Straight leg testing bilaterally
produced back pain, but no significant radicular pain. Dr. Clarke indicated that appellant’s “back
situation can be described as an exacerbation of the preexisting congenital condition of L5 [-]S1
spondylolisthesis with degenerative disc disease.” He advised that spondylolisthesis due to pars
interarticularis defects was a congenital deficit, which could cause instability and subsequent
degenerative disc disease. Dr. Clarke opined that his examination of appellant showed minimal
objective findings and noted, “[n]o significant radiculopathy of the right lower extremity could be
demonstrated.” He noted that x-rays demonstrated a herniated degenerative disc at L4-5 and that
an MRI scan showed facet hypertrophy contributing to the abutment of the bilateral exiting L5
nerves.
The Board finds that the September 8, 2020 report of Dr. Clarke raises questions that
require clarification. In several parts of his report, Dr. Clarke referred to appellant not having
significant radiculopathy of the lower extremities. He thereby raised the possibility of appellant
having a diagnosable lower extremity condition, albeit of perhaps a lesser degree. Dr. Clarke did
not adequately explain why a diagnosis of some form of a work-related lower extremity condition
was not appropriate. Such clarification is especially necessary in the present case as appellant’s
claim has been accepted for displacement of lumbar intervertebral discs at L4-5 and L5-S1, as well
as for complications related to OWCP-authorized surgery at the lumbar disc levels. In addition,
Dr. Clarke did not adequately explain why the diagnostic testing of record did not demonstrate a
work-related lower extremity condition.
For the above-described reasons, the conflict in medical opinion remains unresolved.
Therefore, the Board will remand this case to OWCP for referral of the case record, a SOAF, and,
if necessary, appellant, to Dr. Clarke for a supplemental report regarding whether the acceptance
of his claim should be expanded to include additional conditions causally related to the accepted
12

S.R., Docket No. 17-1118 (issued April 5, 2018); Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

13

See supra notes 10 and 11.

5

March 30, 2005 employment injury. If Dr. Clarke is unable to clarify or elaborate on his original
report or if his supplemental report is also vague, speculative, or lacking in rationale, OWCP must
submit the case record and a detailed SOAF to a new impartial specialist for the purpose of obtaining
his or her rationalized medical opinion on the issue. 14 After this and such further development as
deemed necessary, OWCP shall issue a de novo decision regarding appellant’s expansion claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

J.K., Docket No. 21-0007 (issued July 30, 2021; R.H., Docket No. 17-1903 (issued July 5, 2018); Harold Travis, 30
ECAB 1071, 1078 (1979).

6

